Fourth Court of Appeals
                               San Antonio, Texas
                                      July 30, 2014

                                  No. 04-14-00028-CV

                          Carmelita RILEY and Anthony Pena,
                                      Appellants

                                            v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals, LLC,
                                       Appellees

                From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2012CVF001192-D3
                        Rebecca Ramirez Palomo, Judge Presiding


                                     ORDER
       Appellants’ motion for extension of time is GRANTED. We ORDER appellants to file
their brief on or before September 8, 2014. NO FURTHER EXTENSIONS WILL BE
GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court